—Order unanimously affirmed with costs. Memorandum: Plaintiff commenced this action to recover for personal injuries that she sustained in an accident involving multiple vehicles and impacts. With respect to Mead*1016owood Partners and its two general partners (defendants), the owners of real property adjoining the public highway where the collisions occurred, plaintiff alleges that their negligent maintenance of their premises contributed to the accident. In particular, she alleges that a vehicle driven by defendant Daniel Krzyzykowski encountered ice in the entranceway to defendants’ property, that it skidded into the public highway, and that plaintiffs vehicle struck Krzyzykowski’s vehicle and in turn was struck by another. Supreme Court properly denied the motion of defendants for summary judgment dismissing the complaint and cross claims against them. We reject the contention of defendants that their duty to remove snow and ice from their premises did not extend to plaintiff. Under the circumstances of this case, we conclude that defendants had a duty to persons traveling on the adjoining public highway to maintain their premises “so * * * as not to impair the free and safe passage of the [adjoining highway]” (Clawson v Central Hudson Gas & Elec. Corp., 298 NY 291, 295; cf., Harris v Village of East Hills, 41 NY2d 446, 448-449). (Appeal from Order of Supreme Court, Erie County, Mintz, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Kehoe and Burns, JJ.